TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00399-CR


                                The State of Texas, Appellant

                                                v.

                             Edmund Koko Kahookele, Appellee


               FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
         NO. CR2017–356, THE HONORABLE GARY L. STEEL, JUDGE PRESIDING



                                          ORDER

PER CURIAM

              The mandate in this cause issued by this Court on November 16, 2021, is

hereby withdrawn.

       It is so ordered on November 19, 2021.



Before Chief Justice Byrne, Justices Triana and Kelly

Do Not Publish